Citation Nr: 9907330	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-47 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), and as manifested by sexual dysfunction and 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied the veteran's claims.  The veteran 
submitted a notice of disagreement in August 1994.  In 
November 1994, he was provided with a statement of the case.  
His substantive appeal was received in December 1994.

The case was previously before the Board in September 1997 
and, in pertinent part, was remanded to the RO for additional 
evidentiary development.  The RO has now returned the matter 
to the Board and the veteran has continued his appeal.


REMAND

On preliminary review of the evidentiary record, the Board 
notes that the veteran's representative has argued that the 
Board's prior remand has not been complied with by the RO.  
In particular, it is argued that the veteran's additional VA 
dental records have not been obtained by the RO and the RO 
did not readjudicate the veteran's dental claim.  Regarding 
the PTSD claim, it is argued that the RO did not make any 
specific findings indicating what stressor or stressors were 
found to be credibly established for use on the VA 
psychiatric examination.  It is also argued that when the 
veteran underwent a VA psychiatric examination in March 1998, 
the examiners did not review the veteran's claims file as the 
Board had instructed.  Therefore, the representative has 
requested that the veteran's claims be remanded again in 
order to comply with the prior directives of the Board.

Having reviewed the evidentiary record, the Board is in 
agreement with the veteran's representative that the 
instructions of the prior remand have not been adequately 
complied with.  The Board finds that specific instructions 
given in the previous remand were not subsequently performed.  
Therefore, the Board expresses regret at the further delay to 
the veteran's claims, but it is necessary for the Board to 
once again remand the claims to the RO.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") recently held the following in a 
precedential decision matter of law, 
the right to compliance with the remand orders.  
We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or 
as . . . "the head of the Department."  
38 U.S.C. § 303.  It matters not that the agencies 
of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, 
examinations, and medical opinions are not under 
the Board as part of a vertical chain of command 
which would subject them to the direct mandates of 
the Board.  It is the Secretary who is responsible 
for the "proper execution and administration of 
all laws administered by the Department and for 
the control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a matter 
of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every 
appeal before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to 
insure compliance.

Having stated the above, the Board must now reiterate some 
observations made during its prior remand.  Specifically, 
regarding the veteran's claim pending for service connection 
for dental disability, it was noted that the veteran has not 
specified the dental disorder for which he is seeking service 
connection.  The Board further notes that the VA outpatient 
records reflect that in May 1994, the Chief of Dental 
Services agreed to see the veteran on an emergency basis 
because his dental pain was aggravating his psychiatric 
disorder which was thwarting his psychotherapy.  However, the 
record of such treatment is not associated with the claims 
file.

Therefore, once again, the Board notes that the RO should 
contact the veteran and clarify whether he is seeking service 
connection for a particular dental disability or whether he 
is seeking eligibility for VA outpatient dental treatment.  
In conjunction with the veteran's claim, the RO should obtain 
the records of VA dental treatment referred to in the 1994 
outpatient report as well as any other private or VA records 
of dental treatment.  Also, in order to ensure that the 
veteran's dental claim is fully developed, and to avoid the 
need for a future remand, he should also be scheduled for a 
VA dental examination.  Thereafter, based on the veteran's 
clarification of the issue and in light of the treatment 
records obtained and the findings on dental examination, the 
RO should readjudicate the veteran's claim.

The Board turns now to the veteran's claim seeking service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In this regard, the Board notes that the claims file 
reflects that in August 1979, the veteran filed a claim 
seeking non-service connected pension benefits as a result of 
a diagnosed anxiety disorder.  There were a significant 
amount of medical records submitted pursuant to that claim 
which indicated that the veteran struck his head, fell and 
lost consciousness due to an industrial accident which 
occurred in October 1976, while the veteran was working for 
Delta Airlines.  For example, an April 1978 psychiatric 
evaluation of the veteran by R. Rosillo, M.D., reported the 
veteran had not been able to return to work since his 1976 
accident.  The veteran reported nightmares of being trapped 
inside an aircraft and not being able to get out.  Dr. 
Rosillo noted the veteran was experiencing intense somatic 
preoccupations, depression, blandness and shallowness of 
affect, autistic thinking, anxiety, blockings, phobias, 
obsessive compulsive behavior and impaired judgment.  The 
assessment was that of schizophrenic, pseudo-neurotic type.  
Likewise, a June 1979 report from B. Mark, D.O., F.A.C.N., 
indicated the veteran was being treated for severe traumatic 
neurosis resulting from his accident at work.  It was noted 
he was experiencing free floating anxiety, social withdrawal, 
and phobias concerning aircraft, in addition to obsessive-
compulsive traits.  A December 1979 evaluation of the veteran 
by Dr. Mark noted that the onset of the veteran's symptoms 
began in October 1976, following his accident at Delta 
Airlines.  It was also reported that the veteran had begun 
outpatient psychiatric treatment in October 1972, due to 
increasing concerns about confidence in social situations and 
feelings of anxiety in social situations and also concerning 
sexual relationships.  It was stated that the veteran had 
shown a persistence of obsessive compulsive behavior that was 
difficult to alter with therapy.  It was also stated that 
following the October 1976 accident, the veteran had been 
unable to return to work.  The diagnosis was that of 
concussive labyrinthitis, traumatic neurosis, obsessive 
compulsive personality disorder, and possible pseudo-neurotic 
schizophrenia.  Although Dr. Mark was contacted by the RO 
after the Board's remand, it does not appear that he has ever 
been asked to submit copies of his actual treatment records, 
dating back to 1972, only 2 years after the veteran left 
service.  These records would, in the Board's opinion, 
provide the best overview of the veteran's mental health 
since, according to Dr. Mark, he treated the veteran from 
October 1972 until 1990.  The importance of securing copies 
of the actual clinical records, as contrasted to a summary of 
treatment, cannot be overstated.  

The Board notes that at no time during the development of his 
non-service connected pension claim did the veteran report 
any stressor incidents in service or claim to have 
experienced any symptoms of his claimed disorder in service.  
Likewise, the contemporaneous medical records submitted were 
also entirely negative for any reported stressor incidents in 
service.  The veteran's psychiatric disorder was variously 
diagnosed and attributed to a variety of causes, most often 
to the 1976 industrial accident.  However, during that time 
frame it would have clearly been within the veteran's self 
interest to claim service connection for any psychiatric 
disorder or PTSD, but the veteran did not do so.

The Board notes that it was not until after the veteran's 
current claim seeking service connection for an acquired 
psychiatric condition was received in March 1994, more than 
23 years after his service, that the veteran first submitted 
complaints of having experienced stressor incidents in 
service.  The veteran's primary complaints of stressors 
involved reports of having served in Vietnam and Cambodia and 
having been a medic that treated many wounded and dying 
patients.  During his January 1995 hearing on appeal, the 
veteran claimed to have served approximately six months in 
Vietnam and Cambodia, and to have spent time in the field as 
a combat medic.  The Board notes in regard to this reported 
stressor, however, that the veteran's DD Form 214 and DA Form 
20 are of record and they are both entirely negative for any 
indication of foreign service, indicating that the veteran 
never left the United States during his service.

In addition to the stressors reported involving service in 
Vietnam and Cambodia, the veteran has also reported that he 
experienced stressors while working as an operating room 
assistant.  During his January 1995 hearing on appeal, the 
veteran reported having worked in a burns center at Brooke 
Army Medical Center at Fort Sam Houston, Texas, where he 
treated veterans returning from Vietnam with napalm burns.  
The veteran also reported assisting with births at Walter 
Reed Army Hospital during the daytime and then going to 
Bethesda Naval Hospital at night to perform abortions.  The 
veteran reported that all these duties were very stressful 
and traumatic to him.  In regard to these reported stressors, 
the Board notes that review of the veteran's DA Form 20 does 
verify that the veteran had a military occupational specialty 
as a medical specialist; that he did his advanced individual 
training at Fort Sam Houston, Texas; and that the remainder 
of his service was at Fort Meade, Maryland.  However, these 
service records do not corroborate that the veteran worked as 
an operating room assistant, nor do they corroborate that he 
worked in either a burns center, nor at an abortion clinic.  
Furthermore, they do not indicate any duty at either Walter 
Reed Army Hospital or Bethesda Naval Hospital.

It is also noted that following the Board's prior remand, a 
witness statement was submitted into the record in March 
1998, from a [redacted].  This individual claimed to have 
witnessed many of the stressor events that the veteran 
claimed to have occurred in Walter Reed Army Hospital and 
Bethesda Naval Hospital.  The DD Form 214 and DA Form 20 of 
Mr. [redacted] were obtained by the RO.  These indicate that he 
did serve in the same unit as the veteran at Fort Meade, 
Maryland, the 702nd Medical Company.  However, they also 
indicated that his military occupational specialty during his 
service was as a cook and they do not indicate any duty at 
either Walter Reed Army Hospital or Bethesda Naval Hospital.

Regarding this claim, the Board notes that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and service.  If the claimed in-service 
stressor is related to combat, service department evidence 
that the appellant engaged in combat or that the appellant 
was awarded a combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

Based upon the veteran's contentions above, he has claimed 
stressors that are related to combat, and has also claimed 
stressors that are clearly not related to combat, but are 
instead related to service as a medical specialist and 
operating room technician.  The Board notes that it would be 
premature at this time to make any determination as to 
whether or not the veteran was engaged in combat.

The Board recognizes that the RO has already undertaken 
extensive efforts to verify the nature of the veteran's 
service and his account of stressors in service.  However, in 
part because of the complexities presented in this case, a 
further attempt to obtain verification of the veteran's 
claimed stressors should be undertaken.  To this end, the RO 
should first request from the veteran any documents from his 
service that he may have in his possession that would verify 
his reported stressors, such as TDY travel orders to Vietnam 
or Cambodia, performance evaluations, certificates of 
achievement, citations, commendations, awards, etc.  The 
veteran should be requested to submit any such documents that 
would help verify his stressors by reflecting duties in 
Vietnam or Cambodia, or reflecting duties working within the 
burns clinic at Fort Sam Houston, or reflecting duties 
involving assisting with births or abortions at Walter Reed 
Army Hospital or Bethesda Naval Hospital.

The Board notes that the RO has sent several requests for 
information to the National Personnel Records Center and that 
several copies of the veteran's DD Form 214 and DA Form 20 
are of record.  However, the RO should also request a copy of 
the veteran's complete service personnel records, to include 
his entire official military performance fiche (OMPF) from 
the NPRC.  The records requested should specifically include 
any available TDY travel orders, any available performance 
evaluations, certificates of achievement, citations, 
commendations, awards, or any other documents reflecting 
military duties, as well as any records of non-judicial 
punishment or court-martial.  In summary, the RO should 
ensure that the complete OMPF is obtained.  If for any 
reason, the OMPF is not available, the NPRC should 
specifically so indicate in their reply.

All records obtained should be reviewed by the RO to 
ascertain whether they contain any additional information 
indicating whether the appellant experienced his claimed 
stressor events in service.  After the above development, and 
any other indicated development, has been completed, the RO 
should specifically determine whether the record establishes 
that the veteran was engaged in combat in accordance with 
38 U.S.C.A. § 1154(b) and whether the existence of any other 
alleged stressor in service is verified.  In the event that 
such in-service stressor is verified, the veteran should be 
afforded another medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor(s) have been accepted 
as established by the record, and the medical examiner(s) 
must be instructed that only those events may be considered 
in determining whether stressor(s) to which the appellant was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  

In this regard, the Board notes that, although there is 
currently much medical evidence of record indicating that the 
appellant has a diagnosis of PTSD, it is clear that none of 
the VA or private physicians or psychologists who rendered 
such diagnosis did so on the basis of a verified stressor.  
Rather they accepted the veteran's recounting of stressors 
without reservation and without having reviewed the totality 
of the records.  Moreover, as pointed out by the service 
representative the VA examination afforded in March 1998 did 
not comply with the Board's earlier remand, in that the 
claims folder was not made available for review, the RO did 
not specify for the examiners' use which stressors, if any, 
were verified, and the previous psychiatric findings were not 
integrated with those currently found.  The Board notes that 
the diagnosis of PTSD made at the time of that examination 
was based on a litany of stressors, none of which had been 
verified, but which apparently were accepted without question 
by the examiners.  At the same time, because the examiners 
did not have access to the claims folder for review, they did 
not assess the impact of the cerebral concussion sustained by 
the veteran in 1976, and the psychiatric symptoms which 
ensued, including the development of schizophrenia.  

In the event that the development requested above does not 
result in a finding that the veteran engaged in combat with 
the enemy or verifies a stressor event, the examiner should 
be so advised and requested to determine his or her current 
diagnosis, if any, and it is also important that the examiner 
address the etiological relationship of any diagnosed 
disorder to the veteran's service.

The Board cautions the examiner that the diagnosis of PTSD 
must not be based solely on the veteran's history which, to 
date, is completely unsupported by objective evidence.  The 
RO is reminded to review such examination report and, if 
necessary, to return such to the examiner in the event that 
further clarification is necessary, prior to the return of 
the case to the Board.

Finally, in a statement dated in November 1997, the veteran 
indicated that he desired a hearing before the "rating 
board."  It should be ascertained whether he still wants an 
RO hearing and, if so, he should be afforded same.

Accordingly, the Board now reiterates some of the requests 
made in its earlier remand and asks that the RO ensure that 
they are completed prior to again returning this case to the 
Board.  Therefore, the case is REMANDED to the RO for the 
following development:

1.  Regarding the veteran's dental claim, 
the RO should contact the veteran and 
request that he specify whether he is 
seeking entitlement to VA outpatient 
dental treatment, or whether he is 
seeking entitlement to service connection 
for a dental condition for VA treatment 
purposes, and if the latter, he should 
specify the nature of the claimed dental 
condition.

2.  Following the veteran's reply to the 
above, the RO should obtain the names and 
addresses of all dental care providers 
who provided dental examination and/or 
treatment of the veteran for any claimed 
dental disorder.  The RO should request 
the veteran furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private dental records 
identified, and all VA dental records, to 
include all applications for dental 
treatment filed by the veteran since 
service, as well as records of any VA 
dental examination and treatment, not 
already on file, which may exist and 
incorporate them into the claims folder.

3.  The veteran should then be afforded a 
VA dental examination in order to 
determine the nature and likely etiology 
of any dental conditions which are 
currently present.  All indicated tests 
and studies should be performed and all 
clinical findings should be set forth in 
detail.  Based on his/her review of the 
case, the examiner should express an 
opinion as to the medical probability 
that any currently demonstrated dental 
disability is etiologically related to 
service.  The claims file should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner's findings should reflect a 
review of the entire historical record.

4.  Regarding the veteran's claim for an 
acquired psychiatric disorder, to include 
PTSD, the RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
recent medical treatment he has received 
for his claimed disorders.  The RO should 
request the veteran to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.  
The veteran should also be asked to 
submit any medical evidence in his 
possession which tends to support his 
claims.  Any documents received by the RO 
should be associated with the claims 
folder.

5.  Specifically, the RO should contact 
Burton T. Mark, D.O., and request that he 
provide copies of all of his clinical 
records relating to treatment of the 
veteran, beginning with the first episode 
of treatment, reportedly in October 1972.  
In the event that these records cannot be 
furnished to VA, the reason therefor 
should be noted for the record.  

6.  The RO should also contact the 
veteran in order to request any documents 
from his service that he may have in his 
possession that would verify his reported 
stressors, such as TDY travel orders to 
Vietnam or Cambodia, performance 
evaluations, certificates of achievement, 
citations, commendations, awards, or any 
other document that would help verify any 
of his reported stressors.  Any documents 
received by the RO should be associated 
with the claims folder.

7.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records, to include his 
official military performance fiche 
(OMPF).  The records requested should 
specifically include any available TDY 
travel orders, any available performance 
evaluations, certificates of achievement, 
citations, commendations, awards, or any 
other documents reflecting military 
duties, as well as any records of non-
judicial punishment or court-martial.  If 
for any reason, the Official Military 
Performance File (OMPF) is not available, 
the National Personnel Records Center 
should specifically so indicate.  Any 
records obtained should be reviewed to 
ascertain whether the veteran was 
assigned to any duties as an operating 
room technician and whether he had any 
such duties in Vietnam, in Cambodia, or 
at Fort Sam Houston, the Walter Reed Army 
Hospital, or the Bethesda Naval Hospital.

8.  The veteran should be asked whether 
he still desires an RO hearing and 
appropriate action should be taken in 
accordance with his response.

9.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he did experience any of his claimed 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If so, 
these findings should be specified for 
the record.

10.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine, after a review of 
all pertinent evidence and evaluation of 
the veteran, whether he currently meets 
the diagnostic criteria for any 
neuropsychiatric diagnosis.  If at all 
possible, the veteran should be evaluated 
by a psychiatrist who has not previously 
seen him.  Any necessary special studies 
or tests, to include psychological 
testing should be accomplished.  It is 
imperative that the examiner be provided 
ample opportunity to review the claims 
folder and that he or she indicate that 
such review has been undertaken.  

In determining whether the veteran 
experienced an inservice stressor that 
may be related to any diagnosed disorder, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the RO may be relied 
upon.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service.  In 
regard to psychiatric disability other 
than PTSD, if the examiner determines 
that the veteran has such disability, the 
examiner should opine as to the etiology 
and date of onset thereof with particular 
reference to the effect of the veteran's 
October 15, 1976 industrial accident.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link, if any, between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  Again, it is 
critical that the claims folder, along 
with any additional evidence requested 
above, be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.

11.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claims, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

12.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD and as manifested by sexual 
dysfunction and gastrointestinal 
disability (as part and parcel of the 
psychiatric disorder or as secondary to 
the psychiatric disorder), in light of 
the Cohen case.  The RO should also 
review all of the evidence of record and 
readjudicate the veteran's claim for 
entitlement to service connection for 
dental disability/ eligibility for VA 
outpatient dental treatment.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 16 -


